Citation Nr: 0627500	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  02-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 31, 1984, to 
December 13, 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of September 2001 and February 2004 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

This case was advanced on the docket upon motion of the 
appellant.  See 38 C.F.R. § 20.900(c) (2005).  

The veteran testified at RO hearings in April 2003 and 
February 2005 and at a June 2006 videoconference hearing 
before the undersigned Acting Veterans Law Judge (VLJ) of the 
Board.  

The veteran was notified by letter of October 24, 2000, of an 
October 13, 2000, rating action, which denied service 
connection for shingles.  In VA Form 21-4138, Statement in 
Support of Claim, later in October 2000 the veteran expressed 
his disagreement with the denial of service connection for 
shingles.  

The Board finds that this document should be read liberally 
and interpreted to be a written Notice of Disagreement (NOD) 
with respect to the issue of service connection for shingles.  
Since no Statement of the Case (SOC) has been issued as to 
that matter, the case must remanded for that purpose.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2005); see 
also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need 
only consist of a writing which expresses disagreement with 
an RO decision).  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of service connection for an acquired psychiatric 
disorder, to include PTSD and for migraine headaches, as well 
as the claim for service connection for a bilateral knee 
disorder, following reopening of that claim, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not initiate appeals from rating 
decisions of May 2000 and October 2000 which denied service 
connection for a bilateral knee disorder and those decisions 
are final.  

2.  Additional evidence received since the unappealed rating 
action of October 2000, taken together with evidence 
previously on file, relates to an unestablished fact 
necessary to substantiate the claim for a bilateral knee 
disorder and that claim is reopened.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of October 2000 which denied 
service connection for a bilateral knee disorder, and of 
which the veteran was notified, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(2005).  

2.  The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Because the application to reopen the claim for service 
connection for a bilateral knee disorder is being granted, 
but the claim is being remanded for further development prior 
to de novo adjudication, there can be no prejudice to the 
veteran in this limited adjudication.  

Reopening

The veteran was notified in May 2000 of a rating decision 
that month and was notified again in October 2000 of a rating 
decision that month, which denied service connection for a 
bilateral knee disorder but no appeal was taken from either.  
That claim was denied on the merits because there was no 
evidence of current disability or that a bilateral knee 
disorder was related to military service.  Under 38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002) and 38 C.F.R. §§ 3.104, 
20.302(a) (2005) a rating action which is not appealed is 
final and may not be reopened unless new and material 
evidence is presented.  

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

If under 38 C.F.R. § 3.156(a) new and material evidence is 
received the claim is reopened and readjudicated de novo, 
after first ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled but if not received, the 
analysis ends and the application to reopen is denied.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); and Fossie v. West, 12 Vet. App. 1 
(1998).  

The VCAA amendments to 38 C.F.R. § 3.156 only apply to 
applications to reopen that were received on or after August 
29, 2001.  Here, the veteran's petition to reopen was 
received in January 2002, after that cutoff date.  Therefore, 
the amended version of 38 C.F.R. § 3.156(a), providing a new 
definition of new and material evidence, applies to his 
current appeal.  New evidence is that which was not 
previously considered, i.e., neither cumulative nor redundant 
of earlier evidence, and material evidence is that which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

In the reopening context, the doctrine of the favorable 
resolution of doubt is not applicable unless the threshold 
burden of submitting new and material evidence to reopen has 
been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Old Evidence

Private clinical records show that in September 1976, prior 
to active service, the veteran was struck by a vehicle and 
sustained multiple facial injuries, including fractures of 
the mandible, maxilla, and the left infraorbital rim, for 
which he had surgery.  

The service medical records (SMRs) are negative for knee 
disabilities.  

After being struck by a car while he was a pedestrian, 
resulting in a loss of consciousness for up to 30 minutes, 
the veteran was hospitalized at the Sharp Memorial Hospital 
in July and August 1990.  His injuries included a comminuted 
fracture of the right femur for which he had surgery.  It was 
noted that his preservice accident had caused an injury to 
his right lower leg.  

In August 1991 the veteran was denied Social Security 
Administration (SSA) Supplemental Security Income even though 
he claimed he could not work due to a broken leg, hip and 
knee disability, headaches, and dizziness.  

Records of 1992 and 1993 from the Paradise Valley Hospital 
reflect that in June 1992 it was reported that the veteran's 
two vehicular injuries had caused closed head injuries, as 
well as a comminuted right femoral fracture, and he had now 
developed arthritis in the area of the femur.  

Private X-rays in April 1993 revealed the veteran's right 
knee were unremarkable except for screw holes through the 
distal femur (from prior surgery in 1990).  

Additional Evidence

VA outpatient treatment (VAOPT) records of 2000 and 2001 show 
that in February 2001 it was reported that he had occasional 
headaches and chronic knee pain.  No X-rays were taken but 
the assessments included arthritis of the knees.  

Records of Dr. Greenwald show that X-rays in December 2001 
revealed mild patellofemoral degenerative changes, 
bilaterally, and mild medial compartmental degenerative 
changes, greater in the right knee than the left, as well as 
suprapatellar spurs.  

In January 2002 Dr. Greenwald stated that the veteran had had 
pain in the knees since 1991.  On examination he had 
patellofemoral crepitus, bilaterally.  X-rays revealed 
osteoarthritis of those joint and left medial tibio-femoral 
joint changes.  "These conditions within [a] medical 
probability were present at [the] time of his duty in the 
armed forces and his repetitive use of his knees aggravated 
the condition with [a] medical probability.  

At an April 2003 RO hearing the veteran did not render any 
testimony about his knees. 

On VA orthopedic examination in July 2003 the veteran 
reported experiencing knee pain while in boot camp and 
thereafter.  He experienced knee pain after boot camp, 
especially when working in a tank loading rounds into the 
chamber of a tank cannon (although SMRs were negative for 
knee pain).  He had injured his right knee in about 1991 when 
he fractured his right femur.  An intramedullary rod had been 
removed from the right femur in 1993.  He now had severe pain 
with activity, crepitus, and limitation of motion but no 
instability.  X-rays revealed narrowing of the patellofemoral 
joints, bilaterally.  The diagnosis was bilateral 
chondromalacia patellae.  After reviewing Dr. Greenwald's 
letter, the examiner opined that the claimed condition was 
more likely than not unrelated to the veteran's military 
service.  

In February 2005 a service comrade reported that when with 
the veteran during summer training in 1985 the veteran had 
been limping and complained of his knee hurting for which he 
was taking Tylenol and Motrin.  Also received were three lay 
statements.  One indicates that in 1987 the veteran took 
Tylenol and Motrin for arthritic knees.  Another stated that 
she had noted that the veteran had knee pain in 1988 for 
which he took Tylenol and Motrin.  

The veteran testified at an RO hearing in February 2005 that 
physical training and running during boot camp had caused his 
knee pain.  In about November 1984, when he was to go through 
a gas chamber drill, he went to sick bay and was given 
aspirin but he never again sought treatment but continued to 
have knee pain.  Pages 3 and 4.  He self-medicated with over-
the-counter medications until he next sought treatment in 
1991 from Dr. Greenwald who found that the veteran had 
arthritis.  Pages 5 and 6.  Several times during service, he 
fell while running, injuring his knees.  Pages 6 and 7.  
During boot camp he twice went on sick call to seek treatment 
for his knees but was only given Tylenol.  Page 9.  

In March 2005 Dr. Fuller stated that the veteran related 
having had knee pain prior to being struck by an automobile 
after service, in which he had sustained a concussion and 
right femoral fracture.  Dr. Fuller interpreted Dr. 
Greenwald's January 2002 statement as indicating that the 
veteran had bilateral knee pain due to a 1991 injury.  After 
an examination and X-rays, Dr. Fuller reported that the 
diagnosis was bilateral degenerative joint disease (DJD) of 
the knees with anterior cruciate ligament deficiency of the 
right knee.  

The veteran testified at a June 2006 videoconference with the 
undersigned that, with respect to his knees, strenuous work 
loading tanks during service had injured his knees.  Page 10.  
Although he had sought inservice treatment, he had only been 
given aspirin, was not hospitalized, and did not receive any 
formal treatment.  Thereafter he had self-medicated for his 
knee pain.  Page 11.  

The veteran submitted additional evidence at the 
videoconference and waived initial RO consideration of that 
evidence.  

The veteran submitted a June 2006 statement from Dr. Chapman 
stating that other records indicated that he had knee pain 
which Dr. Greenwald stated was service-related.  

Analysis

The November 2004 SOC stated that the January 2002 statement 
of Dr. Greenwald was new and material and reopened the claim 
for service connection for a bilateral knee disorder.  The 
Board agrees but notes additionally that in Falzone v. Brown, 
8 Vet. App. 398, 404 (1995) (where the issue was aggravation 
of pes planus) the Court stated that, where there was an 
application to reopen a claim, because VA arranged for an 
examination to determine the nature and severity of the 
claimed condition, the examination would not have been 
necessary unless his claim was to be adjudicated on the 
merits and in rendering such assistance (i.e., obtaining a VA 
examination before reopening) VA had performed a "de facto 
reopening" of the claim.  

Here, the RO obtained a VA nexus examination in July 2003 
prior to determining that the new and material evidence was 
sufficient to reopen the claim.  

In any event, the statement of Dr. Greenwald is not only new 
but sufficiently material enough to establish the current 
existence of a bilateral knee disability, along with current 
X-ray evidence, and also suggests that it is of service 
origin.  The fact that there is a contrary VA medical 
opinion, rendered at the time of the July 2003 VA 
examination, can not be weighed against the positive, i.e., 
favorable evidence for the limited purpose of reopening the 
claim.  Rather, that is done only upon de novo adjudication 
of the merit which, in this case, will be after the case is 
remanded to the RO. 

Accordingly, the claim for service connection for a bilateral 
knee disorder is reopened.  


ORDER

The application to reopen the claim for service connection 
for a bilateral knee disorder is granted; however, de novo 
adjudication of the merits of the claim is deferred pending 
remand of that matter.  


REMAND

In an October 2000 rating decision, the RO also denied a 
claim for service connection for shingles.  In the veteran's 
VA Form 21-4138, Statement in Support of Claim later in 
October 2000 he expressed disagreement with that rating 
action.  The Board finds that this document should be read 
liberally and interpreted to be a written NOD with respect to 
the denial of that claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.201 (2005); see also Gallegos v. Gober, 14 Vet. 
App. 50 (2000) (an NOD need only consist of a writing which 
expresses disagreement with an RO decision).  When an NOD is 
filed but no SOC issued, the claim must be remanded for that 
purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Also, in service connection claims, four elements determine 
if a medical nexus examination is needed.  First, when there 
is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or a diseases manifesting during an applicable 
presumptive period, and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability, 
but (4) there is insufficient competent medical evidence on 
file for a merits decision.  The first step on requires a 
determination of whether particular evidence exists and the 
second only whether evidence is competent but neither 
requires a weighing of competing facts.  When a nexus between 
a current disability and an in-service event is "indicated," 
there must be a medical opinion that provides some 
nonspeculative determination as to the degree of likelihood 
that a disability is related to service to constitute 
sufficient medical evidence for a merits decision as to the 
nexus question.  McLendon v. Nicholson, slip op. at 3 thru 8, 
No. 04-185 (U.S. Vet. App. June 5, 2006, as amended August 7, 
2006); see also 38 U.S.C. § 5103A(d)(2) (West 2002) and 
38 C.F.R. § 3.159(c)(4)(i) (2005).

With respect to the claim for service connection for a 
bilateral knee disorder, there are two conflicting medical 
opinions on file with respect to a nexus of such disability 
to military service.  Unfortunately, neither offers a 
sufficiently reasoned rationale as to be more probative than 
the other.  So, an additional examination and opinion should 
be obtained to resolve this matter.  

With respect to the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, the Board 
notes that there is evidence on file suggesting that the 
veteran may have a psychotic disorder.  In this regard, the 
Board notes that effective August 28, 2006, a new regulation, 
38 C.F.R. § 3.384, redefined psychoses for VA compensation 
purposes.  It provides that: 

The term "psychosis" means any of the 
following disorders listed in Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, Text Revision, of the 
American Psychiatric Association (DSM-IV-TR):  

      (a) Brief Psychotic Disorder;
      (b) Delusional Disorder;
      (c) Psychotic Disorder Due to General 
Medical 
      Condition;
      (d) Psychotic Disorder Not Otherwise 
Specified;
      (e) Schizoaffective Disorder;
      (f) Schizophrenia;
      (g) Schizophreniform Disorder;
      (h) Shared Psychotic Disorder; and
      (i) Substance-Induced Psychotic 
Disorder.

38 C.F.R. § 3.384.  This new regulation (applying to VA 
benefits other than health care [found at 38 U.S.C.A. 
§ 1720]) specifically eliminates the following from inclusion 
as a psychosis: 1) a Mood Disorder with Psychotic Features, 
2) a Bipolar Disorder (types I and II) with Psychotic 
Features, and 3) a Major Depressive Disorder With Psychotic 
Features.  In publishing the new regulation, VA noted that 
"[p]sychotic features do not necessarily show [] an actual 
psychosis" and that not "all disorders presenting with 
psychotic features should be considered psychoses."  So, 
disorders that might have psychotic features but are not 
listed at DSM-IV-TR should not be considered psychoses.  
Further, VA declined to accept "a policy of accepting a 
treating physician's diagnosis as absolute."  See 71 Fed. 
Reg. 42758, 42759 - 60 (July 28, 2006).  

The veteran has not offered or specified any particular 
details of alleged stressors during the war games in which he 
participated during active service which could possibly be 
verified by any additional searches of any records.  But, 
also, he has not been afforded a VA psychiatric examination 
to determine the etiology of any current psychiatric 
disability, including any psychiatric disability other than 
PTSD.  Such a medical determination would be helpful in this 
case.  

As to the claim for service connection for migraine 
headaches, medical determination would be helpful in this 
case to determine the etiology of his current headaches in 
light of the conflicting histories on file.  Specifically, 
although the veteran now relates having recurring headaches 
since active service, when hospitalized in July and August 
1990, after being struck by a vehicle, he denied a history of 
frequent or severe headache but his then current complaints 
included persistent right-sided headaches.  In fact, he had a 
skull X-ray, CT scan of the head, and an EEG.  In other 
words, there is evidence suggesting that his headaches may 
have become recurring only after the 1990 head injury.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue an SOC, containing all 
applicable laws and regulations, on the issue of 
entitlement to service connection for shingles.  
The veteran and his representative must be given 
an opportunity to "perfect" an appeal to the 
Board on this issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  If, and only if, he 
perfects a timely appeal should this matter be 
returned to the Board.  

2.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current disorders of 
the knees that he now has.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
veteran's disabilities of the knees.  
Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any disability of either knee or both 
knees that the veteran now has is of service 
origin or whether it is at least as likely as not 
that any arthritis of the knees manifested within 
one year of service discharge in December 1984.   

In making these determinations, the VA examiner 
should review and consider the opinion of Dr. 
Greenwald and, if possible, any inconsistencies 
between the findings, diagnosis or opinion of the 
VA examiner in July 2003 and Dr. Greenwald should 
be explained or reconciled.  

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If no opinion can be 
rendered, please explain why.  

It is absolutely imperative that the examiner 
have access to and reviews the claims folder for 
the veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

3.  Also schedule the veteran for a VA 
psychiatric examination to determine whether he 
has PTSD, or any other acquired psychiatric 
disorder, as a result of his military service.  
Send the claims folder to the examiner for a 
review of the veteran's pertinent medical 
history. 
 
Based upon the examination results and the review 
of the claims folder, the examiner should confirm 
or rule out a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) supporting the diagnosis as 
well as adequacy of the alleged stressor(s) for 
actually causing PTSD and the other elements 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why the 
veteran does not meet the criteria for this 
diagnosis.  

Even if it is determined that the veteran does 
not have PTSD, an opinion should be rendered as 
to whether he has any other acquired psychiatric 
disorder and, if so, whether and why it is of 
service origin.  

If no opinion can be rendered, explain why.   
 
It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

4.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current headaches that 
he now has.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
veteran's headaches.  Specifically, the examiner 
should render an opinion as to whether it is at 
least as likely as not that any migraine 
headaches that the veteran now has are of service 
origin.  

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If no opinion can be 
rendered, please explain why.  

It is absolutely imperative that the examiner 
have access to and reviews the claims folder for 
the veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

5.  If the benefits sought remain denied, send 
the veteran and his representative an appropriate 
Supplemental SOC (SSOC).  Also, provide an 
appropriate period of time to respond.  

No action is required on the part of the veteran or his 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


